EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Young Seok Koo on 03/10/2021
The application has been amended as follows: 
1. (Currently Amended) An apparatus for controlling an electric power steering motor, the apparatus comprising: 
a transceiver configured to receive information on a steering angle and information on an electric power steering motor and to transmit a control signal to the electric power steering motor; 
a motor operation determiner configured to recognize a rack stroke range and to determine whether a motor-limitation mode is initiated or terminated based on the received information on the steering angle and electric power steering motor, determine a direction of a steering angle signal and a direction of a torque signal, and calculate an angular velocity of the electric power steering motor, wherein the motor operation determiner is configured to terminate the motor-limitation mode when the direction of the steering angle signal matches the direction of the torque signal and when a direction of the angular velocity of the electric power steering motor does not match the direction of the steering angle signal in the motor-limitation mode; and 

wherein the torque signal is generated from a torque sensor, the steering angle signal is generated from a steering angle sensor when receiving the information on the steering angle, and a motor speed signal is generated from a motor position sensor when receiving the information on the electric power steering motor.

2. (Canceled) 
6. (Currently Amended) The apparatus of claim 1, 
11. (Currently Amended) A method for controlling an electric power steering motor, the method comprising:
receiving information on a steering angle and information on an electric power steering motor and transmitting a control signal to the electric power steering motor; 
determining a direction of a steering angle signal and a direction of a torque signal;  
calculating an angular velocity of the electric power steering motor; 

generating a control signal corresponding to the determined initiation or termination of the motor-limitation mode,
wherein the torque signal is generated from a torque sensor, the steering angle signal is generated from a steering angle sensor when receiving the information on the steering angle, and a motor speed signal is generated from a motor position sensor when receiving the information on the electric power steering motor.
12. (Canceled)
13. (Currently Amended) The method of claim 11, 
the calculating of the angular velocity of the electric power steering motor calculates the angular velocity of the electric power steering motor using the motor speed signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661